Citation Nr: 0415576	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for service-connected gunshot wound residuals with 
partial paralysis of the left lumbar plexis, damage to the 
illiopsoas muscle and limitation of motion of the left hip 
and left ankle.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1966.  His military records show that he was 
awarded the Purple Heart Medal for wounds sustained in combat 
during service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased rating in excess of 40 percent for his service-
connected gunshot wound residuals with partial paralysis of 
the left lumbar plexis, damage to the illiopsoas muscle and 
limitation of motion of the left hip and left ankle.

As will be discussed below, the appeal is remanded to the RO 
via the Appeals Management Center, in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the veteran has 
not been sent any VCAA-type notice that relates directly to 
the issue on appeal, which is entitlement to an increased 
evaluation in excess of 40 percent for service-connected 
gunshot wound residuals with partial paralysis of the left 
lumbar plexis, damage to the illiopsoas muscle and limitation 
of motion of the left hip and left ankle.  The letter sent to 
the veteran in May 2001, provided information on how to 
establish entitlement to a claim for service connection.  
Thus, the Board will remand the veteran's claims to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.  

A review of the claims file shows that the veteran was last 
afforded a VA examination for his service-connected gunshot 
wound residuals with partial paralysis of the left lumbar 
plexis, damage to the illiopsoas muscle and limitation of 
motion of the left hip and left ankle in July 2001.  This 
constellation of disabilities is currently rated under the 
schedule for evaluating sciatic nerve impairment.  However, 
since that examination, the veteran has reported having 
increased impairment of his left lower extremity (with pain 
and weakness) associated with his damaged sciatic nerve.  The 
United States Court of Appeals for Veterans Claims has held 
that where the available evidence is too old for an adequate 
evaluation of the current condition, VA's duty to assist 
includes providing a new medical examination.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA 
health care providers who have treated 
him for post-traumatic stress disorder.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by him in response to 
this request, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
and his representative must then be 
given an opportunity to respond.

2.  The veteran should be examined by VA 
in order to assess the current severity 
of his neurological and orthopedic 
impairment related to his service-
connected gunshot wound residuals with 
partial paralysis of the left lumbar 
plexis, damage to the illiopsoas muscle 
and limitation of motion of the left hip 
and left ankle.  The examiner(s) should 
review the veteran's claims folder in 
conjunction with the examination(s).  
Any tests deemed appropriate by the 
examiner(s) should be conducted.  After 
examining the veteran, the examiner(s) 
should present a detailed diagnosis and 
provide discussion that addresses the 
following questions:

(a.)  Are the veteran's gunshot 
wound residuals with partial 
paralysis of the left lumbar plexis, 
damage to the illiopsoas muscle and 
limitation of motion of the left hip 
and left ankle manifested by 
moderately severe incomplete left 
sciatic nerve paralysis?  

(b.)  Are the veteran's gunshot 
wound residuals with partial 
paralysis of the left lumbar plexis, 
damage to the illiopsoas muscle and 
limitation of motion of the left hip 
and left ankle manifested by severe 
incomplete left sciatic nerve 
paralysis with marked muscular 
atrophy?  
  
(c.)  Are the veteran's gunshot 
wound residuals manifested by 
complete left sciatic nerve 
paralysis with dangling foot drop, 
no active movement of the muscles 
below the knee, and weakened (or 
absent) flexion of the left knee?  
     
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claims of entitlement to a 
higher initial evaluation in excess of 
40 percent for service-connected gunshot 
wound residuals with partial paralysis 
of the left lumbar plexis, damage to the 
illiopsoas muscle and limitation of 
motion of the left hip and left ankle, 
should be considered based on all 
evidence of record.  If the maximum 
benefit sought is not awarded with 
regard to this issue, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


